DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/10/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810591528.9 application as required by 37 CFR 1.55.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: US 2004/0238025 A1 to Shingleton discloses a tracking solar assembly (see figures) comprising a movable support or a pillar, thin-film solar cells, a driving device, and hollow tube ([0008] and figure 23-25).  US 2013/0340807 A1 to Gerwing et al. discloses a foldable or collapsible assembly 30.  
However, the search did not reveal any pertinent art that alone or in combination discloses a foldable or collapsible assembly as required by the instant claims, most importantly, an assembly requiring “R hollow tubes are inserted into each of the strip-like or button-like pockets or touch fasteners; a cross section of the hollow tubes is circular or polygonal; both ends of the hollow tubes are bolt joints or nut joints, or one end is a bolt joint and the other end is a nut joint; the R hollow tubes inserted to the strip-like or button-like pockets or touch fasteners are threaded together to form hollow tubes with a same length as the edges or diagonals; the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence/Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721